DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, the gas generator shown in Figs. 1A and 1B, claims 1-3 reading thereon, in the reply filed on 10/05/2021 is acknowledged.

Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-12292 A (NIPPON KAYAKU KK) in view of Ruckdeschel et al. (US 6,196,583 B1) or Numoto et al. (US 7,527,289 B2).
Regarding claim 1, NIPPON KAYAKU KK disclose a gas generator (Figs. 1, 2 and 6) comprising: an enhancer chamber 40 provided on a side of a first end portion of a cylindrical housing 10 including an igniter 31 therein; a diffuser portion (the portion of the housing 10 surrounding the filter chamber 18) formed with a gas discharge ports 11 on a side of a second end portion, which is an axially opposite side to the first end portion; and a combustion chamber 
NIPPON KAYAKU KK  does not disclose a plurality of nozzles penetrating the peripheral wall body of the cup-shaped partition wall 40, the nozzles formed in the peripheral wall body being disposed to face the cylindrical gap.
However, providing nozzles in the peripheral wall body of a booster charge chamber of a gas generator is a well-known means of diffusing the flame and or combustion charges towards the combustion chamber of the gas generator.  
For instance, Ruckdeschel et al. disclose such an arrangement in at least Fig. 1, wherein exit ports 4 are provided in the wall of the booster charge chamber 5.
Additionally, Numoto et al. disclose a similar arrangement in at least Figs. 1 & 2, wherein exit ports 24 are provided in the wall 22 of the booster chamber 20, the gas flowing in to the gap 16a that is free of the gas generating agent 43.
In view of the teachings of either Ruckdeschel et al. or Numoto et al., it would have been obvious to POSITA before the effective filing date of the invention to provide ports through the 
Regarding claim 3, NIPPON KAYAKU KK disclose wherein the peripheral wall body of the cup-shaped partition wall 40 has a uniform outer diameter, the inner wall surface of the cylindrical housing 10 radially facing the peripheral wall body of the cup-shaped partition wall has a uniform inner diameter, and the cylindrical gap has a uniform width (see at least Figs. 2 and 6).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641